DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1, 6-8, 12-15, 17 and 21-26) in the reply filed on 12/16/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 and 12/16/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6-8, 12-14, 17, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gutentag (5,524,765) in view of Bird (5,648,136).
As to claims 1 and 26, Gutentag discloses a carrier tape (Figure 1) for reversibly immobilizing one or more objects (26) comprising a frame (12) having a major axis (Figure 2 with the direction of F is the major axis), a top surface (38), a bottom surface (40), and one or more openings (22) through the frame along the major axis (Figure 1); and a film (14) comprising a thermoplastic elastomer (16, non-adhesive elastomeric film comprises a thin resilient flexible gel layer) material and having a top surface and a bottom surface, the thermoplastic elastomer material being present at the top surface and the bottom surface (Figure 4); wherein: (i) the film (14) is attached to the frame based on thermal bonding (ultra-sonic welding or fusion, column 12, lines 65-67) the top surface of the film (Figure 5) to the bottom surface of the frame, is under tension along the major axis of the frame, and is free to flex at the one or more openings through the frame (Figure 5); (ii) the top surface of the film (14) comprises one or more exposed top surface portions that comprise the thermoplastic elastomer material (16) and are accessible through the one or more openings through the frame (Figure 5).  However, Gutentag does not disclose the one or more exposed top surface portions exhibit a holding force on stainless steel as per ASTM D1000 of less than 1.0 ounce per inch (less than 11 g/m) due to the thermoplastic elastomer material at the top surface that is greater than that of the bottom surface of the film.  Nevertheless, Bird discloses a component carrier tape with a thermoplastic elastomer block copolymer (119) place on the upper surface of the bottom wall (116) in order to hold the electronic component (118) with the holding force  about 20 to 200 grams per linear inch (which is equivalent 
As to claim 6, Gutentag as modified further discloses the frame comprises a plastic material (plastic, column 11, 32-33).
As to claim 7, Gutentag does not specifically disclose the plastic comprises one or more of polystyrene (PS), polycarbonate (PC), low density polyethylene (LDPE), high density polyethylene (HDPE), ethylene vinyl acetate (EVA), polypropylene, or an engineering plastic.  Nevertheless, Bird discloses the strip (102) may be formed of any polymeric material such as polycarbonate, polypropylene, polystyrene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic frame of Gutentag with polycarbonate, polypropylene or polystyrene as taught by Bird in order to provide sufficient strength to protect the component and sufficient gauge and flexibility to permit it to be wound about the hub of a storage reel.  Furthermore, It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP2144.07.
As to claim 8, Gutentag does not disclose the frame further comprises an additive that provides electrostatic discharge properties.  Nevertheless, Bird discloses 
   	As to claims 12-13, Gutentag as modified further discloses thermal bonding comprises melting the top surface of the film to the bottom surface of the frame and the film is attached to the frame without use of adhesive or bonding agent (according to column 12, lines 65-67, Gutentag discloses the use of ultra-sonic welding or fusion of the two material together, which means the melting of the top surface of the film or the bottom surface of the frame to the top surface of the frame and the bottom surface of the film, respectively without the need of additional adhesive).
As toc claim 14, Gutentag further discloses the one or more exposed top surface portions are unsupported (as shown in Figure 5, the exposed top surface with the elastomeric material are not support with other structures).
As to claim 17, Gutentag does not disclose the film further comprises an additive that provides electrostatic discharge properties.  Nevertheless, Bird discloses the strip portion (strip portion include the frame and the bottom wall) maybe modified to be electrically dissipative and include an electrically conductive material, such as carbon black that is either interspersed within the polymeric material or is subsequently coated onto the strip.  It would have been obvious to one of ordinary skill in the art before the 
As to claim 22, Gutentag as modified further discloses the film has a one layer structure having a uniform composition (as view from Figure 5, the film 14 is made of single polyester or PVC material).
As to claim 23, Gutentag as modified further discloses the film has a two-layer structure comprising a first layer and an opposite second layer attached to the first layer, the first layer and the second layer both having a uniform composition, the uniform composition of the first layer being different than the uniform composition of the second layer (as view Figure 5 or 11, the film is compose of two layers, first layer being the film 14 made of single polyester or PVC material and second layer and second layer is of elastomer 16).
As to claim 24, Gutentag as modified further discloses the film has a three-layer structure comprising a first layer, an opposite second layer, and a third layer between the first layer and the second layer, the third layer bonding the first layer and the second layer, the first layer and the second layer both having a uniform composition, the uniform composition of the first layer being different than the uniform composition of the second layer (as view Figure 14, the film is compose of three layers, first layer being the film 514 made of single polyester or PVC material and second layer is the adhesive layer 518 and the third layer and second layer is of elastomer 516).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gutentag (5,524,765) in view of Bird (5,648,136), further in view of Althouse et al (5,769,237).
	As to claim 15, Gutentag as modified further discloses the thermoplastic elastomeric material is made of curable liquid polymer, but does not disclose the thermoplastic elastomeric material of the film comprises one or more of thermoplastic urethane (TPU), thermoplastic co-polyesters (COPE), thermoplastic co-polyamides (COPA), thermoplastic olefin elastomer (e.g. copolymer of ethylene with one or more of propylene, butene, or octene), styrene-ethylene-butylene-styrene Page 3 of 9(SEBS), styrene-ethylene-propylene-styrene (SEPS), styrene-ethylene-ethylene-butylene-styrene (SEEBS), styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-isobutylene- styrene (SIBS), poly(methyl methacrylate)-b-poly(n-butyl acrylate)-b-poly(methyl methacrylate) (PMMA-b-PnBA-b-PMMA), or ethylene vinyl acetate (EVA).  
Nevertheless, Althouse discloses the thermoplastic elastomer place within the tape carrier and the thermoplastic elastomer includes thermoplastic urethane, styrene, olefinic, copolyesters and polyamides (column 3, lines 51-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed MPEP2144.07.
As to claim 21, Gutentag as modified does not disclose the film exhibits one or more of the following properties: hysteresis of less than 9% when stretched up to 100%; elongation of greater than 400% at break; a tanA of less than 0.2 at room temperature (200 C) when measured at 1 hertz; a primary Tg lower than -20° C when measured at 1 hertz; a Shore A durometer of less than 75 A; or a number average molecular weight (Mn) of a primary elastomer molecule of the thermoplastic elastomer material in final form being greater than 50,000 daltons.  
Nevertheless, Althouse discloses the elastomer place within the tape carrier with the elastomer preferably has a hardness between 20 to 50 on the Shore A scale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film along with the elastomer place within the tape carrier of Gutentag as modified a hardness between 20 to 50 on the Shore A scale as taught by Althouse to have provide soft contact between the tape and the electronic component store within the tape.    
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736